Citation Nr: 9900113	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sinus disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
February 1954.  He was the recipient of awards and 
decorations including the Combat Infantrymans Badge (CIB).  

This appeal arose from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO inter alia determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen a previously denied claim for 
entitlement to service connection for a sinus disorder.  The 
veteran attended a personal hearing at the RO in January 
1995.  The veteran perfected an appeal in March 1995 by 
filing a VA Form 9, substantive appeal.  

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.  In January 1997 the Board 
issued a remand so that the veterans request for a hearing 
before the Board at the RO could be satisfied.  The hearing 
was held in August 1998.  

The matter was then returned to the Board for appellate 
review. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that a chronic sinus condition started 
in service and was caused by opening of a sinus during tooth 
extraction in service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection for chronic sinusitis and furthermore the record 
supports a grant of entitlement to service connection for 
sinusitis.  


FINDINGS OF FACT

1.  The veteran was notified of the August 1967 rating 
decision, in which the RO denied the veteran's claim for 
entitlement to service connection for a sinus disorder, and 
of his appellate rights, but he did not file a Notice of 
Disagreement (NOD) within a year of being notified of the 
rating decision.  

2.  The evidence submitted after the August 1967 rating 
decision bears materially and substantially on the specific 
matter under consideration and when considered in conjunction 
with the evidence of record in August 1967 provides a basis 
for allowing the claim.  

3.  Chronic left maxillary sinusitis had its inception during 
the veterans active military service.  


CONCLUSIONS OF LAW

1.  The August 1967 rating decision is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. § 19.153 (1967); currently 
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  

2.  New and material evidence has been submitted and the 
claim for entitlement to service connection for a sinus 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156 (1998).  

3.  Left maxillary sinusitis was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In service the veteran did not receive any treatment for 
sinusitis.  In November 1953 the veteran had a left upper 
tooth extracted surgically and sutures were applied.  At the 
veterans discharge examination his head, face, nose, and 
sinuses were all found to be normal.  The veteran denied that 
he had or had had sinusitis at the time of the examination.  
He did indicate severe tooth or gum trouble.  He reported 
that he had a tooth pulled in November 1953 and that he was 
having drainage from the site from which it was pulled.  

A VA clinic report from July 1954 indicates that the veteran 
had a history of having a left upper incisor extracted in 
November 1953 with rupture of the sinus wall.  There was a 
history of drainage for two weeks and a growth in the socket 
where the tooth was removed.  The veteran reported that the 
growth in the socket was removed after which he had had no 
drainage.  

The veteran reported that until the last week he could draw 
air through the sinus cavity.  He denied present drainage but 
reported some discomfort with a recent head cold.  He related 
that he was told that the antral fissure would not heal up 
but it had and he wondered whether that was to be desired or 
not.  

On examination the frontal and antral sinuses were clear.  
There was no gross septal deviation and the airways were 
adequate bilaterally with no mucus, pus, or polypi.  The 
upper left incisor was removed and the gum had healed over 
completely.  The examination revealed no evidence of any 
paranasal sinusitis.  Hospitalization was not indicated.  

A private otolaryngologists report dated in January 1967 was 
received.  The doctor certified that the veteran was seen in 
January 1967.  He gave a history of recurrent sinus 
infections since early 1954.  He related the onset of the 
sinus infections to an extraction of an upper molar on the 
left side.  The impression of the doctor was of deviated 
nasal septum and chronic left maxillary sinusitis.  The 
doctor noted that a nasal septal reconstruction and left 
Caldwell-Luc procedure were scheduled for January 1967.  

Another ear nose and throat specialist submitted a report in 
March 1967.  The doctor related that the veteran was seen in 
March 1954 because of chronic maxillary sinusitis secondary 
to extraction of a left upper molar in November 1953 by an 
Army dentist.  The veteran reportedly received sinus x-rays 
and was treated with irrigations several times in March and 
April of 1954.  The doctor reported that the veteran was seen 
again in September 1958.  X-rays were taken and a middle 
meatus puncture with suction was performed.  Chronic pus was 
obtained.  The doctor recommended an intra-nasal antrotomy, 
possibly radical.  He was referred to another doctor in St. 
Louis.  

Several lay statements were also submitted in March 1967.  
Two witnesses related that in April 1954 the veteran was 
suffering from sinus pain.  The veterans mother submitted a 
statement to the effect that the veteran had no sinus 
problems prior to service but after having teeth extracted in 
service had persistent sinus pain and drainage as well as 
corrective surgery.  She attributed his problems to a bone 
fracture received during extraction of his teeth.  The 
veterans wife submitted a statement to the effect that in or 
around July 1954 the veteran was treated at the VA Hospital 
in Memphis, Tennessee for a sinus condition.  She related 
that he was constantly bothered with sinus symptoms and noted 
that while living in St. Louis, Missouri from 1957 to 1959 
and in San Diego, California from 1959 to 1960 he was 
attended by a nose specialist.  She added that he was 
currently receiving treatment from a nose specialist in 
Florida.  According to his wife, the veteran constantly used 
medication as prescribed by his doctors to alleviate symptoms 
of his sinus condition.  She also noted that in December 1966 
he had quit smoking and had had an operation that helped but 
did not alleviate his symptoms.  

In July 1967 the veteran underwent a VA examination.  The 
veteran provided a history of removal of an upper left tooth 
in June or July 1953.  The veteran related that immediately 
after the extraction it was explained to him that his sinus 
may have been opened.  The veteran reported that he had a 
sinus condition since 1954, which had caused an almost 
constant state of pain and malaise.  On examination there was 
some tenderness over the left maxillary sinus.  The diagnosis 
was chronic sinusitis, improved greatly by the submucous 
resection and left Caldwell-Luc operation.  

The RO issued a rating decision in August 1967 denying the 
claim for entitlement to service connection for a sinus 
condition.  A letter dated the same month was sent to the 
veteran at his address of record.  

The veteran submitted his claim to reopen in December 1993.  
He contended in an attachment to his claim that a sinus 
condition was caused by a tooth extraction in the Army in 
1953.  The veteran listed treatment with Chula Vista Family 
Medical Group and Kaiser Permanente.  Records were requested 
from both providers.  

No response was received from the Chula Vista Family Medical 
Group.  The veteran was notified that it was his obligation 
to obtain the records.  The veteran responded that he had not 
been an active patient there since approximately 1977 and 
inactive medical records were destroyed after 10 years.  

Records were received from Kaiser Permanente.  These show 
treatment for left maxillary sinusitis, most of which was 
from 1990 through 1992. 

The veteran testified at a hearing before the RO in January 
1995.  He related the history of his tooth removal in 
service.  He testified that he was told that his sinus was 
opened during the extraction.  According to the veteran he 
received treatment when a piece of proud flesh developed 
in the socket where his tooth was extracted, and the company 
medic cut it out.  The veteran testified that about a week 
later he developed sinus symptoms.  He asserted that sinus 
symptoms had been in existence since that time.  

The veteran testified as to his recollection about the 
treatment he received after service.  He related that he 
could not obtain some of the records as they were destroyed.  
He stated that he would see a civilian doctor approximately 
every 60 days for antibiotics to clear up sinus infections.  
He also testified that he used to have violent headaches but 
no longer had them.  He reported that he had problems in 
places without ventilation or with low humidity.  He 
testified that he would take a vaporizer with him everywhere, 
and would carry tissues in his cars.  He reported that he was 
miserable because of his sinus condition.  The veteran 
submitted a written statement regarding his inservice and 
post service treatment and symptoms that essentially mirrored 
his hearing testimony.  

The veteran testified at a hearing before the Board at the RO 
in August 1998.  He testified that when he was having a tooth 
extracted it was explained to him that his sinus was opened.  
He testified that his company moved and he was unable to 
return to the same doctor for follow-up.  He reported that a 
piece of flesh fell out of the socket where the tooth was 
extracted and a company medic cut it out.  He testified that 
a sinus condition developed and existed at the time of 
discharge.  The veteran denied any specific treatment for 
sinusitis in service.  He stated that he was given 
painkillers.  He testified that he was told that they could 
postpone his discharge and treat his sinus but he did not 
want to postpone his discharge.  

The veteran reported treatment for a sinus condition in June 
1954 and in the Fall of 1954.  He also recounted an operation 
for his sinus condition in the 1960s.  He reported that he 
had had a sinus condition since his tooth extraction in 
service.  He denied any sinus problems prior to that time.  

The veteran testified that he had constant facial pain and 
pain in his teeth.  He reported that his nose would either be 
always running or stopped up.  He testified that he had 
difficulty breathing.  According to the veteran his sinus was 
infected 90 percent of the time.  He testified that he used 
to have severe headaches.  He reported that he had received 
medical treatment at a facility in Chula Vista but that the 
doctor was retired and his records were destroyed.  He 
related that he was receiving treatment through Kaiser.  
He testified that the doctors at Kaiser never told him what 
caused his sinusitis.  He could not recall a doctor ever 
specifically telling him that the tooth extraction was the 
cause of his sinusitis.  

The veteran testified that he could not eat a meal without 
excusing himself to blow his nose.  He reported that he could 
not stay in hotels that do not circulate fresh air.  He 
reported that he would use a vaporizer to breathe when the 
relative humidity is less than 30 percent.  He reported that 
he could not be in an automobile with the heater on higher 
than low and then only if there is fresh air circulating.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veterans service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence. Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Except in the case of simultaneously contested claims, a 
claimant or his representative must file an NOD from a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of that 
determination to him.  Otherwise that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed will be presumed to be 
same as the date of that letter date of notice of the 
determination of the agency of original jurisdiction.  
38 C.F.R. § 20.302 (1998).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1998). 

The time limits and requirements for filing an appeal from an 
adverse determination in 1967 were essentially the same as 
today.  See 38 U.S.C. § 4005(c)(1964); 38 C.F.R. § 19.153 
(1967).  

A decision, though final as to conclusions based on the 
evidence of record at that time, may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with other evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.  

In determining whether new and material evidence has been 
submitted, VA must accept proffered evidence as presumptively 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  In a recent decision by the U.S. Court 
of Appeals for the Federal Circuit, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  





Analysis

Although the veteran does not recall having filed an earlier 
claim for entitlement to service connection for sinusitis, a 
claim for entitlement to service connection for sinusitis was 
filed by the veteran as was recounted in the evidence above.  
A rating decision was issued in August 1967 and a 
notification letter dated the same month pertaining to the 
ROs determination appears in the claims folder.  The letter, 
which contained a statement of procedural and appellate 
rights, was addressed according to information provided by 
the veteran.  There is no evidence in the claims folder that 
the letter was returned as undeliverable.  

Accordingly, because the veteran was properly notified of the 
decision and did not file an NOD within the time allowed 
pursuant to regulation, the Board concludes that the rating 
decision became final according to the law in effect at that 
time.  38 U.S.C. § 4005(c); 38 C.F.R. § 19.153.  

In order to determine whether new and material evidence has 
been submitted, it is necessary to review the evidence 
submitted after the last final rating decision of record  in 
this case the unappealed rating decision of August 1967  to 
determine whether it is probative of the matter at hand.  

The RO, in the August 1967 rating decision, denied the claim 
for entitlement to service connection for sinusitis on the 
grounds that the evidence did not show that sinusitis was 
incurred in or aggravated by service.  The veterans 
contention regarding the onset of sinusitis was clear.  He 
asserted (as he does now) that his left maxillary sinus area 
was opened during a tooth extraction and that he had ongoing 
chronic sinusitis since that time because of the tooth 
extraction.  

The RO considered service medical records, private medical 
reports and a 1967 VA examination.  The RO provided little 
explanation for its decision but in the decision noted that 
there was no treatment in service except for mild 
pharyngitis, and emphasized that sinusitis was not found 
during a VA evaluation several months after service.  

The question that must be answered in the first instance is 
whether evidence submitted since the August 1967 decision is 
new (not duplicative or cumulative) and material (bearing 
materially and substantially on the specific matter under 
consideration  whether sinusitis was incurred in service).  

The evidence submitted since the August 1967 rating decision 
consists of private medical records showing treatment for 
chronic sinusitis in the 1990s and the veterans written 
statements and hearing testimony.  

The veterans testimony regarding his symptoms and treatment 
following the August 1967 rating decision is new and 
material.  The testimony of this decorated combat veteran was 
consistent, credible, and probative to the questions of 
continuity of symptomatology and existence of a present 
disability.  The private medical records submitted by the 
veteran are also probative on the question of existence of a 
present disabling condition.  

The evidence submitted after the August 1967 rating decision 
bears materially and substantially on the specific matter 
under consideration and when considered in conjunction with 
the evidence of record in August 1967 provides a basis for 
allowing the claim.  

While chronic sinusitis, as such, was not diagnosed in 
service, the record as a whole tends to show that the cause 
of the veterans sinusitis was the veterans left upper tooth 
extraction in service.  

The veteran complained of drainage at the site of his left 
upper tooth extraction at the time of his discharge from 
service.  Medical records show that the veteran was treated 
for sinusitis roughly one month after discharge and a VA 
clinic report from July 1954 noted a history of extraction of 
a left upper incisor with rupture of the sinus wall.  While 
sinusitis was not found at that time, other records show that 
the veteran had recurrent left maxillary sinus infections 
since service.  In fact a private ear nose and throat 
specialist submitted a report in 1967 noting that the veteran 
was seen in March 1954 because of chronic maxillary sinusitis 
secondary to extraction of a left upper tooth in service.  

The veterans credible testimony and additional private 
medical records show that the veteran has had ongoing left 
maxillary sinus symptoms and has chronic left maxillary 
sinusitis.  In short, the evidence shows continuity of 
chronic left maxillary sinusitis since almost directly after 
service, and there is evidence suggesting a direct causal 
relationship to a tooth removal in service.  Thus, service 
connection is warranted pursuant to 38 C.F.R. §§ 3.303(b), 
and 3.303(d).  

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether or not the claimant has 
been prejudiced by being denied those opportunities.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In view of the disposition 
of the Board granting entitlement to service connection, the 
veteran is not prejudiced by the Board issuing a decision 
rather than remanding for de novo consideration by the RO.  


ORDER

Entitlement to service connection for sinusitis is granted.   



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that an NOD concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date that appears on the face of this 
decision constitutes the date of mailing and the copy of this 
decision that you have received is your notice of the action 
taken on your appeal by the Board.  
- 2 -
